Citation Nr: 1004093	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis of the lumbar spine with nerve root 
compression. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to May 
1964 and from February 1965 to February 1972.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

In September 2004, the Veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

In December 2005, the Board dismissed the Veteran's claim for 
an increased rating for a lumbar spine disability on the 
basis that he had abandoned his claim.  38 C.F.R. § 3.158(a) 
(2005).  The Veteran appealed the dismissal of his claim to 
the Court of Appeals for Veterans Claims (Court).  In April 
2007, the Court granted a Joint Motion for Remand filed by 
the parties, which requested that the December 2005 Board 
decision be vacated and remanded.  The appeal was then 
returned to the Board and in November 2007 the Board remanded 
the matter for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected spondylolisthesis has not 
manifested severe intervertebral disc syndrome with recurring 
attacks or incapacitating episodes requiring bedrest 
prescribed by a physician. 

2.  The Veteran's service-connected spondylolisthesis has 
manifested orthopedic impairment including some painful 
motion, but forward flexion is not limited to 30 degrees, 
limitation of motion has not most nearly approximated severe, 
there is no ankylosis, and there is no listing of the whole 
spine to the opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.
3.  The Veteran's service-connected spondylolisthesis has not 
manifested neurologic impairment of the lower extremities.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the Veteran's service-connected spondylolisthesis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.1, 4.3,4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a low back strain was granted in a 
December 1984 rating decision with an initial rating of 20 
percent assigned, effective July 31, 1984.  The July 2002 
rating decision on appeal continued the current 20 percent 
rating.  The Veteran contends that an increased evaluation is 
warranted for his service-connected back disability as the 
pain and functional limitations associated with it have 
progressively worsened.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA changed the rating criteria for spinal disabilities during 
the course of this appeal.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, when a regulation 
changes and the former version is more favorable, VA can 
apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  Id.  
Therefore, the Board will consider the Veteran's claim under 
both the current and former versions of the criteria for 
rating the spine.  

The Veteran's low back disability, currently characterized as 
spondylolisthesis of the lumbar spine with nerve root 
compression, is rated as 20 percent disabling under the 
version of Diagnostic Code 5293 in effect prior to September 
23, 2002.  
Under this diagnostic code, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief.  38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  Note 1 provides 
that for the purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The Veteran has been diagnosed with lumbar degenerative disc 
disease and intervertebral disc syndrome.  During his 
September 2004 hearing, the Veteran testified that he 
experienced two to three days of incapacitation a month due 
to increased low back pain, but treatment records from the 
White River Junction VA Medical Center (VAMC) contain no 
instances of bedrest prescribed by a physician.  In fact, the 
Veteran's treatment records show that his back pain was 
characterized as stable in August 2004 and his recent 
orthopedic consultations have focused on complaints related 
to the shoulders and hips.  

The evidence of record also does not establish that the 
Veteran's service-connected disc disease has most nearly 
approximated severe with intermittent relief.  Although X-
rays taken in conjunction with a May 2008 VA examination 
showed advanced degenerative disc disease that had worsened 
since a September 2002 study, the evidence establishes that 
the current severity of the disc disease is due to 
nonservice-connected injuries.  The Veteran reported injuring 
his spine in 2000, when he fell of his roof and incurred a 
compression fracture of the spine, and in 2001, when he fell 
off his truck.  After examining the Veteran and reviewing the 
complete claims folder, the May 2008 VA examiner concluded 
that the worsening of the Veteran's lumbar spine disability 
during the claims period was due to the two intervening 
injuries in 2000 and 2001, and not due to the natural 
progression of his service-connected disability.  

Where an examiner is unable to distinguish the symptoms of 
service connected disability from non-service connected 
manifestations, all the manifestations will be considered 
part of the service connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, in 
this case, the May 2008 VA examiner provided an opinion 
clearly stating that the worsening of the Veteran's low back 
symptoms was not due to his service-connected spinal injury, 
but was instead a result of non-service connected injuries in 
2000 and 2001.  

The Board has considered the testimony of the Veteran that 
his low back pain increased in severity prior to his injuries 
in 2000 and 2001 and his contentions that his current 
symptoms are due to his service-connected condition.  
Nevertheless, the weight of the evidence of record, including 
the medical opinion of the May 2008 VA examiner and the 
relative absence of treatment for the spinal disability in 
the outpatient treatment records, weighs in favor of a 
finding that many of Veteran's current symptoms are not 
related to his service-connected lumbar spine disability, but 
are rather due to his nonservice-connected injuries.

Therefore, the record does not establish that the Veteran's 
service-connected lumbar spine disability manifests severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  Similarly, there is no evidence of any 
incapacitating episodes requiring bedrest prescribed by a 
physician during the claims period.  
Therefore, the Veteran is not entitled to an increased rating 
under Diagnostic Code 5293 (2002 & 2003), or 5243 (2009).

Increased ratings are also possible under the former and 
current criteria on the basis of limitation of motion of the 
thoracolumbar spine and for findings of ankylosis.  Under the 
criteria in effect prior to September 26, 2003, limitation of 
motion of the lumbar spine warrants a 10 percent evaluation 
if it is slight, a 20 percent evaluation if it is moderate or 
a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  A 40 percent rating is also 
warranted for favorable ankylosis of the lumbar spine under 
Diagnostic Code 5289 (2003). 

Under the current criteria, back disabilities other than 
intervertebral disc disease are evaluated under the general 
rating formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2009).  
Intervertebral disc syndrome will be evaluated under the or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The general formula for rating diseases and injuries of the 
spine provides for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.

Limitation of motion of the spine was most restricted at the 
Veteran's May 2008 VA examination when forward flexion was 
limited to 50 degrees, with pain at 10 degrees, and the 
combined motion of the spine was to 57 degrees with pain.  
The VA examiner specifically found that the Veteran's spine 
was not ankylosed and the Veteran has clearly maintained some 
useful motion of his lumbar spine.  Therefore, with 
consideration of functional factors, the Veteran manifested 
forward flexion that was less than 30 degrees.  However, as 
noted above, the May 2008 VA examiner found that the 
increased severity of the Veteran's degenerative disc disease 
was due to nonservice-connected injuries and not the natural 
progression of the disease.  Hence, the Veteran's worsening 
limitation of motion is not a symptom of his service-
connected disability and increased ratings are not warranted 
under Diagnostic Codes 5292 or 5289 (2003) or the general 
formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

Similarly, while an increased rating is possible under the 
criteria for rating a lumbosacral strain in effect prior to 
September 26, 2003, the medical evidence does not establish 
that the Veteran manifests listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion due to the natural 
progression of his service-connected back disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Note 1 following the general formula for rating diseases and 
injuries of the spine 
states that neurological abnormalities are to be evaluated 
separately using an appropriate diagnostic code.  38 C.F.R. § 
4.71a, 5235-5243 (2009).  The Veteran has complained of pain 
radiating to his bilateral hips and legs throughout the 
claims period, but there is no radiographic evidence that the 
service-connected nerve root compression has resulted in 
impairment to the nerves of the bilateral lower extremities.  
In addition, upon VA examination in May 2008, neurological 
examination of the lower extremities demonstrated normal 
vibration and sensation with only an absent ankle jerk.  A VA 
physician found in August 2003 that the Veteran's hip 
complaints were most likely secondary to sciatic or radiating 
pain from his back, however, the record does not establish 
that the Veteran's neurological abnormalities are the result 
of his service-connected disability rather than his back 
injuries in 2000 and 2001.  Therefore, separate ratings are 
not warranted for neurologic impairment associated with the 
Veteran's service-connected degenerative disc disease.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's service-connected lumbar 
spine disability is manifested by spondylolisthesis, 
degenerative disc disease, and some painful motion.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.


Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his service-connected 
spondylolisthesis.  He is not in receipt of Social Security 
disability benefits for such disability, and he operated a 
portable slaughter house during the claims period through at 
least June 2007.  VA treatment records reflect that he 
resides on a farm, raising poultry and cattle.  A December 
2007 record notes that he denied chest pain after "pushing 
himself at work."  Although the Veteran testified at his 
September 2004 hearing that he was not currently employed, 
presumably meaning by an outside employer, there is no 
medical evidence that symptoms associated only with his 
service-connected spondylolisthesis have rendered him unable 
to work.  Therefore, remand or referral of a claim for TDIU 
is not necessary as there is no evidence of unemployability 
due to the service-connected back condition.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2001 and 
January 2008 letters.  The Veteran also received notice 
regarding the disability-rating and effective-date elements 
of the claim in the January 2008 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

There was a timing deficiency in that the January 2008 letter 
containing notice of the Dingess elements was sent after the 
initial adjudication of the claim.  VCAA notice should be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA 
notice was provided after the initial adjudication of the 
claim, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
claim was readjudicated in the September 2009 SSOC. 
 Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  In this regard, the Board 
acknowledges that the claims folder does not contain records 
of all private treatment identified by the Veteran.  
Throughout the claims period, the Veteran has reported 
undergoing treatment at the Central Vermont Medical Center 
and with a private chiropractor following back injuries in 
2000 and 2001.  The RO attempted to obtain records from the 
private chiropractor in February and May 2003 and in response 
received a June 2003 statement.  The Veteran was informed of 
the lack of complete records from his chiropractor, and in a 
January 2008 letter was asked to provide an updated medical 
release to allow for their procurement.  In response, the 
Veteran provided a medical release noting that his back 
treatment had been conducted solely through the White River 
Junction VAMC.  

With respect to the Central Vermont Medical Center, in 
response to a March 2003 request for records, the RO received 
a May 2000 bone scan report showing a possible fracture of 
the spine.  Although the Veteran has stated that he fractured 
his back in the winter of 2000, there is no indication that 
further requests would yield additional records of treatment.  

In any event, as noted above, the Veteran replied to a 
January 2008 request for updated medical releases by stating 
that all treatment for his back had been conducted through 
VA.  The Court has held that VA's duty to assist the Veteran 
in developing the facts and evidence pertinent to a claim is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is the responsibility of Veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, that VA has done its utmost to 
develop the evidence with respect to the Veteran's claim and 
any failure to develop the claim rests with the Veteran 
himself.

The Veteran was also provided a proper VA examination in 
response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.




ORDER

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis of the lumbar spine with nerve root 
compression is denied.



____________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


